Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 7, 2018

                                    No. 04-18-00521-CV

                           IN THE INTEREST OF V.B., ET AL.,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017 PA 00747
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 24, 2018.

                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court